DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 11/01/2022 has been entered. Claims 1-20 remain pending in the Application.

Response to Arguments
The double patenting rejection has been withdrawn in view of the accepted Terminal Disclaimer filed 11/01/2022.

Applicant's arguments filed 11/01/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claim 1, 9 and 11, the Applicant argues that the cited reference Kobayashi fails to teach any predetermined protocol thus cannot render obvious “operating at a speed not specified by a published standard of a predetermined protocol.” The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner submits that the predetermined protocol CCIX capable of operating at different speeds is disclosed by the reference Solomon. The Examiner further submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Solomon fails to teach the speeds is separated from each other by the same predetermined amount. However, Kobayashi teaches setting speed of a communication link to a plurality of enhanced speeds that are separated from each other by the same predetermined amount (see para 0053, the speed of the main link 222 can be adjusted in a range approximated by a slowest speed of about 1.0 Gbps to about 2.5 Gbps per channel in approximately 0.4 Gbps increments (see FIG. 3)). Therefore, it would have been obvious for a person with ordinary skill in the art to modify the enhanced speed mode and further incorporate a plurality of enhanced link speeds separated by the same predetermined amount. The motivation for doing so is to adjust data rates consistently thus maximize the resource usage and power consumption of the system.
Regarding claims 4, 5, 12, 13, 19 and 20, the Applicant argues that Chiang does not discloses “programming a loop divider of a phase locked loop.” The Applicant submits that the divider in Chiang is not programmable. The Examiner respectfully disagrees. Chiang does disclose a calibration controller 326 to change a loop divider value of the PLL (see figure 3, para 0028 and claim 8). The Applicant further argues that Chiang’s PLL would not be able to achieve operation at “one of a plurality of enhanced speeds that are not specified by any published standard and are separated by the same predetermined amount”. At the outset, the Examiner notes that the claims do NOT tie the loop divider and the PLL to the speeds. The claims merely recite “operates the communication link by programming a loop divider.” Thus, the discussion of the speeds in relationship with the loop divider and the PLL is irrelevant to the claims. Further, the Examiner submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one skilled in the art would be capable of adjusting a loop divider of a phase locked loop to accommodate any speeds thus resolving the difference between the prior arts. 
Based on the reasoning above, the rejections should be maintained. Please see below for the detailed rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US publication US 20180331864 in view of Solomon publication “Using CCIX to Implement Cache Coherent Heterogeneous Multiprocessor Systems” and in view of Kobayashi US publication US 20040221056.

Regarding claim 1, Sharma teaches an interconnect controller for a data processing platform (see figure 1, controller hub 115) comprising:
a data link layer controller for selectively receiving data packets from and sending data packets to a higher protocol layer (see figure 2, link layer 210, see para 0035, packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component); and
a physical layer controller coupled to said data link layer controller and adapted to be coupled to a communication link (see figure 2, physical layer 220, see para 0049, physical layer 220 includes logical sub block 221 and electrical sub-block 222 to physically transmit a packet to an external device).
wherein in response to performing a link initialization, the interconnect controller: performs at least one setup operation to select a selected speed; and subsequently operates the communication link using said selected speed (see para 0070, the link to enter recovery and immediately change the speed to the highest data rate supported by the collection of devices… initialization of the link may be completed and the link may be fully operational at the highest supported data rate).
But, Sharma fails to teach said physical layer controller operating according to a predetermined protocol selectively at one of a plurality of enhanced speeds that are not specified by any published standard and are separated from each other by the same predetermined amount.
However, Solomon teaches a physical layer controller operating according to a predetermined protocol selectively at one of a plurality of enhanced speeds that are not specified by any published standard (see figure 1, CCIX physical layer, see page 2, By raising the transfer rate to 25GT/s, a CCIX link can approach bandwidths of 100GB/s, in what is known as CCIX’s Extended Speed Mode (ESM) e.g. the extended speed mode is not specified by the PCIe standard thus is interpreted as an enhanced speed), 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the interconnection controller of Sharma and incorporate a plurality of enhanced speeds.
The motivation for doing so is to allow more flexibility in changing communication speeds of the interconnect.
The combination of Sharma and Solomon fails to teach the plurality of enhanced speeds are separated from each other by the same predetermined amount.
However, Kobayashi teaches setting speed of a communication link to a plurality of enhanced speeds that are separated from each other by the same predetermined amount (see para 0053, the speed of the main link 222 can be adjusted in a range approximated by a slowest speed of about 1.0 Gbps to about 2.5 Gbps per channel in approximately 0.4 Gbps increments (see FIG. 3)).
Therefore, it would have been obvious for a person with ordinary skill in the art to modify the enhanced speed mode and further incorporate a plurality of enhanced link speeds separated by the same predetermined amount.
The motivation for doing so is to adjust data rates consistently thus maximize the resource usage and power consumption of the system.

Regarding claim 2, Solomon further teaches each of said plurality of enhanced speeds is between a first predetermined link speed and a second predetermined link speed specified by a published standard (Solomon teaches the speed can be adjusted up to 25GT/s which is between 16GT/s and 32GT/s of the PCIe standard, see Sharma’s figure 7 for the published PCIe speeds).

Regarding claim 3, Solomon further teaches each of said plurality of enhanced speeds is higher than a highest published speed supported by a published standard (Solomon teaches the speed can be adjust up to 25GT/s which is higher than the published PCIe 4.0 standard highest speed of 16GT/s).

Regarding claim 6, Solomon further teaches said physical layer controller is compliant with the Peripheral Component Interconnect Express (PCIe) Base Specification (see page 2, One of the biggest attractions of CCIX is its compatibility with PCI Express);
the interconnect controller queries the data processing platform to determine whether an enhanced speed mode is permitted (see page 2, software running on the host system can interrogate CCIX-specific configuration registers to find out whether both components are ESM-capable and the highest speeds they support); and
the interconnect controller is part of a PCIe root complex that determines an enhanced speed for the interconnect controller based on capabilities of an upstream port of an endpoint as a highest mutually supported speed by the interconnect controller and said upstream port of said endpoint (see page 2, software running on the host system can interrogate CCIX-specific configuration registers to find out whether both components are ESM-capable and the highest speeds they support).

Regarding claim 7, Solomon further teaches higher protocol layer comprises one of a PCIe transaction layer and a cache coherent interconnect for accelerators (CCIX) transaction layer (see figure 1, PCIe transaction layer and CCIX transaction layer connected to the data link layer).

Regarding claim 8, Solomon further teaches said physical layer controller further operating according to said predetermined protocol selectively at one of a first predetermined link speed specified by a published standard and said plurality of enhanced speeds (see page 2, CCIX’s cache coherency protocol can be carried over any PCI Express link running at 8GT/s or faster).

Regarding claim 9, Sharma teaches a data processing platform comprising:
a basic input/output system (BIOS) (flash BIOS 1628);
a data processor comprising:
a central processing unit coupled to and responsive to said BIOS to execute an initialization procedure (controller hub 1625, see para 0070, initialization of the link); and
an interconnect controller coupled to said central processing unit and adapted to be coupled to a communication link (see figure 2, physical layer 220, see para 0049, physical layer 220 includes logical sub block 221 and electrical sub-block 222 to physically transmit a packet to an external device) 
wherein said BIOS comprises instructions that when executed by said central processing unit cause said interconnect controller to:
perform at least one setup operation to select a speed; and subsequently operate the communication link using a selected speed (see para 0070, the link to enter recovery and immediately change the speed to the highest data rate supported by the collection of devices… initialization of the link may be completed and the link may be fully operational at the highest supported data rate).
But, Sharma fails to teach the interconnect controller and the communication link operating according to a predetermined protocol selectively at one of a plurality of enhanced speeds that are not specified by any published standard and are separated from each other by the same predetermined amount.
However, Solomon teaches a interconnect controller and a communication link operating according to a predetermined protocol selectively at one of a plurality of enhanced speeds that are not specified by any published standard (see figure 1, CCIX physical layer, see page 2, By raising the transfer rate to 25GT/s, a CCIX link can approach bandwidths of 100GB/s, in what is known as CCIX’s Extended Speed Mode (ESM) e.g. the extended speed mode is not specified by the PCIe standard thus is interpreted as an enhanced speed), 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the interconnection controller of Sharma and incorporate a plurality of enhanced speeds.
The motivation for doing so is to allow more flexibility in changing communication speeds of the interconnect.
The combination of Sharma and Solomon fails to teach the plurality of enhanced speeds are separated from each other by the same predetermined amount.
However, Kobayashi teaches setting speed of a communication link to a plurality of enhanced speeds that are separated from each other by the same predetermined amount (see para 0053, the speed of the main link 222 can be adjusted in a range approximated by a slowest speed of about 1.0 Gbps to about 2.5 Gbps per channel in approximately 0.4 Gbps increments (see FIG. 3)).
Therefore, it would have been obvious for a person with ordinary skill in the art to modify the enhanced speed mode and further incorporate a plurality of enhanced link speeds separated by the same predetermined amount.
The motivation for doing so is to adjust data rates consistently thus maximize the resource usage and power consumption of the system.

Regarding claims 10-11, and 14-15, please refer to the rejection of claims 2-3, and 6 since the claimed subject matter is substantially similar.

Regarding claim 16, Sharma teaches a method for use in a data processing platform having an interconnect controller (see figure 1, controller hub 115) that operates a communication link according to a published standard (see para 0030, controller hub 115 is a root hub, root complex, or root controller in a Peripheral Component Interconnect Express (PCIe or PCIE)), comprising:
performing at least one setup operation to select an operating speed for operating according to a predetermined protocol and subsequently operating the communication link using said operating speed (see para 0070, the link to enter recovery and immediately change the speed to the highest data rate supported by the collection of devices… initialization of the link may be completed and the link may be fully operational at the highest supported data rate).
But, Sharma fails to teach querying the data processing platform to determine whether an enhanced speed mode is permitted; and performing at least one setup operation to select an operating speed for operating according to a predetermined protocol from among a plurality of enhanced speeds that are not specified by the published standard and are separated from each other by the same predetermined amount.
However, Solomon teaches querying the data processing platform to determine whether an enhanced speed mode is permitted (see page 2, software running on the host system can interrogate CCIX-specific configuration registers to find out whether both components are ESM-capable and the highest speeds they support); and performing at least one setup operation to select an operating speed for operating according to a predetermined protocol from among a plurality of enhanced speeds that are not specified by the published standard (see page 2, software then programs other CCIX-specific registers on both components to map PCI Express link speeds to CCIX ESM link speeds. From that point forward, the link negotiation process focuses on achieving CCIX ESM speed(s)… By raising the transfer rate to 25GT/s, a CCIX link can approach bandwidths of 100GB/s, in what is known as CCIX’s Extended Speed Mode (ESM) e.g. the extended speed mode is not specified by the PCIe standard thus is interpreted as an enhanced speed).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the interconnection controller of Sharma and incorporate a plurality of enhanced speeds.
The motivation for doing so is to allow more flexibility in changing communication speeds of the interconnect.
The combination of Sharma and Solomon fails to teach the plurality of enhanced speeds are separated from each other by the same predetermined amount.
However, Kobayashi teaches setting speed of a communication link to a plurality of enhanced speeds that are separated from each other by the same predetermined amount (see para 0053, the speed of the main link 222 can be adjusted in a range approximated by a slowest speed of about 1.0 Gbps to about 2.5 Gbps per channel in approximately 0.4 Gbps increments (see FIG. 3)).
Therefore, it would have been obvious for a person with ordinary skill in the art to modify the enhanced speed mode and further incorporate a plurality of enhanced link speeds separated by the same predetermined amount.
The motivation for doing so is to adjust data rates consistently thus maximize the resource usage and power consumption of the system.

Regarding claim 17-18, please refer to the rejection of claims 2-3 since the claimed subject matter is substantially similar.

Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharma, Solomon and Kobayashi as applied to claims above, and further in view of Chiang US publication US 20140327477.

Regarding claim 4, the combination of Sharma, Solomon and Kobayashi teaches all the features with respect to claim 1 as outlined above.
But, the combination of Sharma, Solomon and Kobayashi fails to teach the interconnect controller subsequently operates the communication link by programming a loop divider of a phase locked loop.
However, Chiang teaches operating a communication link by programming a loop divider of a phase locked loop (see para 0002, A typical PLL includes a phase-frequency detector and a closed loop feedback divider. The feedback divider has a particular set of divider values based on a desired PLL output clock signal frequency. Also see table I shows different data rates of the interface based on the generated frequencies of the PLL and loop divider).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the interconnection system of Sharma and further incorporate a phase locked loop and a loop divider.
The motivation for doing so is to generate different data rates/frequencies from a single clock source thus improve the efficiency of clock generation and data transfer.

Regarding claim 5, Solomon further teaches the interconnect controller determines said selected speed by accessing at least one enhanced speed mode capability register (see page 2, software running on the host system can interrogate CCIX-specific configuration registers to find out whether both components are ESM-capable and the highest speeds they support).

Regarding claims 12-13 and 19-20, please refer to the rejection of claims 4-5 since the claimed subject matter is substantially similar. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184